UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 09-6647


KEVIN JOHNSON,

                 Plaintiff – Appellant,

          v.

V. PHIPPS, Nursing Director, Red Onion State Prison;
J. KISER, Captain Prison Guard, Red Onion State Prison;
DEWAYNE TURNER, Prison Guard, Lieutenant, Red Onion State
Prison; RONALD FOWLER, Prison Guard, Lieutenant, Red Onion
State Prison; JAMES BENTLEY, Prison Guard, Red Onion State
Prison; SHANNON LONG, Prison Guard, Red Onion State Prison;
D. MOONEY, Prison Guard, Red Onion State Prison; PHILLIPS,
Prison Guard, Red Onion State Prison; RANDY PHIPPS, Prison
Guard, Red Onion State Prison; MCCOWAN, Prison Guard, Red
Onion State Prison; L. LYALL; R. HUNSUCKER;       J. BOYD;
J. LAMBERT; E. WILLIAMS; A. NARRAMORE; J. MULLINS; A. H.
STILTNER; DURWARD E. NARRAMORE; J. ELY, Prison Guard, Red
Onion State Prison,

                 Defendants – Appellees,

          and

MARK R. WARNER,    Governor of Virginia; RONALD J. ANGELONE,
Virginia Department of Corrections; GENE JOHNSON, Director,
Virginia Department of Corrections; T. C. BROWN, Ombudsman
Services   Manager,   Virginia  Department  of  Corrections;
INSPECTOR GENERAL, Virginia Department of Corrections; TRACY
RAY, Warden, Red Onion State Prison; DANIEL BRAXTON, Warden,
Red Onion State Prison; JERRY ARMENTROUT, Assistant Warden,
Red Onion State Prison; TERIE PHIPPS, Licensed Practical
Nurse, Red Onion State Prison; STILTNER, Licensed Practical
Nurse, Red Onion State Prison; RICHARD ROWLETTE, Security
Chief, Red    Onion State Prison; RICHARD FLEMING, Security
Chief, Red Onion State Prison; SMIDDY HARRISON, Prison
Guard, Lieutenant, Red Onion State Prison; KEVIN MCCOY,
Prison Guard, Lieutenant, Red Onion State Prison; LARRY COX,
Prison Guard, Lieutenant, Red Onion State Prison; J.
ROBINSON, Prison Guard, Lieutenant, Red Onion State Prison;
RICHARD ROSE, Prison Guard, Lieutenant, Red Onion State
Prison; J. HILLYER, Prison Guard, Sergeant, Red Onion State
Prison, Sergeant; SCOTT DEEL, Prison Guard, Sergeant, Red
Onion State Prison; GREGORY CHILDRESS, Prison Guard,
Sergeant, Red Onion State Prison; TRAVIS MCCOY, Prison
Guard, Sergeant, Red Onion State Prison; DELMER TATE, Prison
Guard, Sergeant, Red Onion State Prison; JOHN WOOD, Prison
Guard, Sergeant, Red Onion State Prison; DANIEL MCCOWAN,
Prison Guard, Red Onion State Prison; M. FLEMING, Prison
Guard, Red Onion State Prison; RANDALL CANTRELL, Prison
Guard, Red Onion State Prison; LARRY COLLINS, Prison Guard,
Red Onion State Prison; MULLINS, Prison Guard, Red Onion
State Prison; G. MULLINS, Prison Guard, Red Onion State
Prison; TILLER, Prison Guard, Red Onion State Prison; S.
WHITE, Prison Guard, Red Onion State Prison; W. SYKES,
Prison Guard, Red Onion State Prison; E. FLEMING, Prison
Guard, Red Onion State Prison; JOSEPH RASNICK, Prison Guard,
Red Onion State Prison; KEITH COUNTS, Prison Guard, Red
Onion State Prison; ; J. STANLEY, Prison Guard, Red Onion
State Prison; JOE FANNIN, Prison Guard, Sergeant, Red Onion
State Prison; T. AUSTIN, Prison Guard, Red Onion State
Prison; RANDY BOYD, Prison Guard, Red Onion State Prison;
S. BOYD, Prison Guard, Red Onion State Prison; STANLEY
YOUNG, Warden, Wallens Ridge State Prison; ADAM HARVEY,
Assistant Ward, Wallens Ridge State Prison; T. YATES, Prison
Guard, Red Onion State Prison; C. JANEWAY, Prison Guard,
Captain, Red Onion State Prison; DAVID TAYLOR, Prison Guard
Captain, Wallens Ridge State Prison; MICHAEL HUTCHINSON,
Investigator, Wallens Ridge State Prison; JAMES WIANDT,
Investigator, Wallens Ridge     State Prison; JEFFREY HEAD,
Prison Guard,      Sergeant, Wallens Ridge State Prison;
A. GALLIMAR, Prison Guard, Lieutenant, Wallens Ridge State
Prison; MEYER, Prison Guard, Lieutenant, Wallens Ridge State
Prison; MATTHEW HAMILTON, Prison Guard, Sergeant, Wallens
Ridge   State   Prison;   JEFFREY   COMPTON,  Prison  Guard,
Lieutenant, Wallens Ridge State Prison; COLLINS, Prison
Guard, Sergeant, Wallens Ridge State Prison; EWING, Prison
Guard,   Sergeant,   Wallens  Ridge   State  Prison;  SWORD;
G. SEXTON, Prison Guard, Wallens Ridge State Prison; KEVIN
YOUNG, Prison Guard, Wallens Ridge State Prison; GILLEY;
VORP; J. HURLEY, Prison Guard, Wallens Ridge State Prison;
B. STURGILL, Prison Guard, Wallens Ridge State Prison; RUSTY
GOINS, Prison Guard, Wallens Ridge State Prison; HUGHES,
Prison Guard, Wallens Ridge State Prison; G. BAILEY, Prison
Guard, Wallens Ridge State Prison; I. HAMILTON, Prison

                               2
Guard, Wallens Ridge State Prison;    P. HARLESS; G. DEEL;
D. LESTER; FRANKLIN, Prison Guard, Red Onion State Prison;
DANNY DAMRON, Prison Guard, Red Onion State Prison;
J. SMITH,    Prison  Guard,   Red   Onion   State  Prison;
G. KENDRICK,

                Defendants.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       James P. Jones, Chief
District Judge. (7:05-cv-00219-JPJ-PMS)


Submitted:   May 20, 2010                 Decided:   June 16, 2010


Before MOTZ, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kevin Johnson, Appellant Pro Se.        Charles L. Downs, Jr.,
WOOTENHART, PLC, Roanoke, Virginia; Susan Bland Curwood, Mark R.
Davis, John Michael Parsons, Banci Enga Tewolde, Assistant
Attorneys General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                3
PER CURIAM:

            Kevin     Johnson    appeals     the   district    court’s    orders

entered in accordance with the jury’s verdict and denying his

post-judgment motions in this 42 U.S.C. § 1983 (2006) action.

We   have   reviewed    the     record   and   find   no    reversible    error.

Accordingly, we affirm.          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    the    court   and    argument      would   not   aid   the

decisional process.          The motions for a writ of habeas corpus,

for release pending appeal, to grant in forma pauperis status

free of the terms of the PLRA, and to extend filing time are

denied.

                                                                         AFFIRMED




                                         4